UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4189
JOHN MARK JOHNSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                            (CR-01-11)

                  Submitted: November 25, 2002

                      Decided: December 20, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kyle King, Asheville, North Carolina, for Appellant. Robert J. Con-
rad, Jr., United States Attorney, Brian S. Cromwell, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JOHNSON
                             OPINION

PER CURIAM:
   John Mark Johnson appeals his conviction for conspiracy to pos-
sess with intent to distribute cocaine in violation of 21 U.S.C.
§§ 841(a)(1), 846 (2000) (count one), and possession of a firearm dur-
ing and in relation to a drug trafficking crime in violation of 18
U.S.C. § 924(c)(1) (2000) (count two). Johnson was convicted fol-
lowing a jury trial in the Western District Court of North Carolina and
sentenced to ninety-seven months of imprisonment on count one and
sixty months imprisonment on count two, to be served consecutively,
followed by a three-year term of supervised release. On appeal, John-
son contends that there was insufficient evidence to find him guilty
beyond a reasonable doubt on either count. Finding no reversible
error, we affirm.
   We must uphold Johnson’s conviction on appeal if any rational
trier of fact, when viewing the evidence in the light most favorable
to the Government, could find the defendant guilty beyond a reason-
able doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). Johnson
argues there was insufficient evidence that a conspiracy existed at the
time of his arrest and that his drug conspiracy conviction should,
therefore, be reversed. Johnson further argues that since there was
insufficient evidence of a drug trafficking crime, his conviction for
possessing a firearm during and in relation to a drug trafficking crime
should also be reversed. We have reviewed the record and conclude
that there was sufficient evidence to find that a conspiracy to possess
with intent to distribute cocaine existed beginning in the fall of 1999
up until the time of Johnson’s arrest. Furthermore, a .22 caliber Colt
handgun was found in Johnson’s possession at the time of his arrest,
when he also had a distribution quantity of cocaine in his possession.
This evidence is sufficient to support his convictions. Accordingly,
we affirm.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                          AFFIRMED